      Case 5:19-cv-00403-TKW-MJF Document 21-1 Filed 01/30/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 PANAMA CITY DIVISION

JUAN BAYOLO, M.D.,

         Plaintiff,

v.                                                    Case No. 5:19-cv-00403-TKW-MJF

CENTURION MANAGED CARE OF
FLORIDA, LLC d/b/a CENTURION,
LLC,

     Defendant.
__________________________________/

                  DEFENDANT’S RULE 26(a)(1)(A) DISCLOSURES

         Defendant Centurion, LLC d/b/a Centurion Managed Care of Florida,

LLC (“Centurion”)1, by and through its undersigned counsel, hereby serves

its disclosures pursuant to Rule 26(a)(1). Centurion reserves the right to

modify or supplement these disclosures as discovery progresses.

26(a)(1)(A)(i) – Individuals Likely to Have Discoverable Information That
Defendant May Use to Support its Defenses:

         1.       Juan Bayolo
                  c/o Marie A. Mattox
                  MARIE A. MATTOX, P.A.
                  203 North Gadsden Street

1
  When Centurion, LLC attempted to register to do business in Florida, it was forced to register under a different name
because of a naming conflict, and it chose Centurion Managed Care of Florida, LLC. Accordingly, Centurion, LLC
does business as Centurion Managed Care of Florida, LLC in Florida. Plaintiff states this relationship backwards in
the caption. Moreover, as set forth in Defendant’s Motion to Dismiss Or, In the Alternative, for a More Definite
Statement, Plaintiff has named the wrong entity and his actual employer was MHM Health Professionals, LLC f/k/a
MHM Health Professionals, Inc.

ACTIVE 46823296v1
Case 5:19-cv-00403-TKW-MJF Document 21-1 Filed 01/30/20 Page 2 of 6




       Tallahassee, Florida 32301
       (850) 641-8988
       Has knowledge regarding          Plaintiff’s   employment      and
       termination.

 2.    Sarah Brus
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       (813) 318-5700
       Has knowledge regarding Plaintiff’s            employment      and
       termination.

 3.    Dr. John Lay
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       (813) 318-5700
       Has knowledge regarding Plaintiff’s            employment      and
       termination.

 4.    Kathleen Douin
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       (813) 318-5700
       Has knowledge regarding Plaintiff’s            employment      and
       termination.

 5.    Dante McKinnie
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       (813) 318-5700
       Has knowledge of facts relating to Plaintiff’s employment and
       termination.
                                 2
Case 5:19-cv-00403-TKW-MJF Document 21-1 Filed 01/30/20 Page 3 of 6




 6.    Victoria Love
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       (813) 318-5700
       Has knowledge regarding Plaintiff’s          employment        and
       termination.

 7.    Donna Kent
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       (813) 318-5700
       Has knowledge of facts relating to Plaintiff’s employment and
       termination.

 8.    Deborah Richards
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       (813) 318-5700
       Has knowledge regarding Plaintiff’s          employment        and
       termination.

 9.    Maryann Vandermark
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       (813) 318-5700
       Has knowledge of facts relating to Plaintiff’s employment and
       termination.




                                 3
Case 5:19-cv-00403-TKW-MJF Document 21-1 Filed 01/30/20 Page 4 of 6
    Case 5:19-cv-00403-TKW-MJF Document 21-1 Filed 01/30/20 Page 5 of 6




26(a)(1)(A)(iii) – Computation of Categories of Damages:

      Defendant reserves the right to seek its attorneys’ fees and costs
attendant to the defense of this case under any available statutory
provisions. The amount of fees that may be claimed is currently unknown.

26(a)(1)(A)(iv) – Insurance Disclosure:

      Defendant will make available for inspection and copying any
insurance agreement under which an insurance business may be liable to
satisfy all or part of a possible judgment in the action or to indemnify or
reimburse for payments made to satisfy the judgment.

Dated: November 1, 2019


                                         Respectfully submitted,

                                         /s/Catherine H. Molloy
                                         Richard C. McCrea, Jr.
                                         Florida Bar No. 351539
                                         Email: mccrear@gtlaw.com
                                         Catherine H. Molloy
                                         Florida Bar No. 33500
                                         Email: molloyk@gtlaw.com
                                         Cayla M. Page
                                         Florida Bar No. 1003487
                                         Email: pagec@gtlaw.com
                                         GREENBERG TRAURIG, P.A.
                                         101 E. Kennedy Boulevard
                                         Suite 1900
                                         Tampa, Florida 33602
                                         (813) 318-5700 – Telephone
                                         (813) 318-5900 – Facsimile
                                         Attorneys for Defendant




                                     5
    Case 5:19-cv-00403-TKW-MJF Document 21-1 Filed 01/30/20 Page 6 of 6




                      CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on November 1, 2019 the foregoing

document was sent electronically to:

                              Marie Mattox
                          Marie A. Mattox, P.A.
                       203 North Gadsden Street
                       Tallahassee, Florida 32301
                         marie@mattoxlaw.com
                       michelle2@mattoxlaw.com
                        marlene@mattoxlaw.com

                                           /s/Catherine H. Molloy
                                                 Attorney




                                       6
